690 F.2d 684
UNITED STATES of America, Plaintiff-Appellee,v.William GOUVEIA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert RAMIREZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Philip SEGURA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Adolpho REYNOSO, Defendant-Appellant.
Nos. 81-1271 to 81-1274.
United States Court of Appeals,Ninth Circuit.
Sept. 15, 1982.

Michael J. Treman, Santa Barbara, Cal., for William Gouveia.
Joseph Francis Walsh, Los Angeles, Cal., for Robert Ramirez.
Joel Levine, Los Angeles, Cal., for Philip Segura.
Manuel U.A. Araujo, Los Angeles, Cal., for Adolpho Reynoso.
Nancy WiebenStock, Asst. U.S. Atty., Los Angeles, Cal., argued, for plaintiff-appellee.
Before BROWNING, Chief Judge, and WRIGHT, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.ORDER


1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case shall be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is hereby withdrawn.